DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1, 3, 14 and 18 based on the Response filed on 01/04/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claim 2 is canceled. 
Claims 1, 3-20 are pending.

New reference Sato et al. (US 20090116221) and old references Gaides et al. (US 20100214506), Kitamura et al. (US 20180328557), Goto (US 20060245060) disclose the amended features “at least one anti-peep area of the plurality of anti-peep areas has a set structure (surrounds transmission areas), and the set structure enables that light incident on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area, the set structure comprising a plurality of prisms (surround transmission areas) arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism”.

Fig. 4 of the instant application shows the ONLY at least one anti-peep areas 20 including a plurality of prisms 30 arranged along the thickness direction of the anti-peep film in the ONLY at least one anti-peep areas 20, but an anti-peep layer 20 does not surround the plurality of prisms”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “an optical photocurable material” of claims 14 and 18 combined with all elements (a set structure comprising a plurality of prisms with a plurality of transmission areas and a plurality of anti-peep areas) of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 cites “at least one anti-peep area of the plurality of anti-peep areas has a set structure (surrounds transmission areas), and the set structure (surrounds transmission areas) comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism”.  Does the set structure comprises a plurality of prisms surrounded transmission areas and arranged along the thickness direction of the anti-peep film as disclosed in the applied references? Or Does the set structure comprises a plurality of prisms ONLY in the at least one of anti-peep areas and the plurality of prisms arranged along the thickness direction of the anti-peep film ONLY in the at least one of anti-peep areas as Fig. 4 on the instant application?

Claim 4 cites “the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film” and claim 9 cites “The anti-peep film of claim 4, wherein the set structure further comprises an anti-peep layer, which surrounds the plurality of prisms, and a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism.”  That means a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism; but  claim 10 cites “The anti-peep film of claim 9, wherein the refractive index of the anti-peep layer is equal to the refractive index of the at least one transmission area”, which is contradict to the claim 9.

Fig. 4 of the instant application shows the ONLY at least one anti-peep areas 20 including a plurality of prisms 30 arranged along the thickness direction of the anti-peep film in the ONLY at least one anti-peep areas 20, but an anti-peep layer 20 does not surround the plurality of prisms”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1.	Claims 1, 3-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20090116221).

    PNG
    media_image1.png
    232
    511
    media_image1.png
    Greyscale

Regard to claims 1 and 12-13, Sato et al. disclose a display module comprising a display panel, a backlight module [a display device employing the surface light emitter as a backlight, surface lightemitting device 20 composed of an organic EL device possessing organic EL layer 23 [0069]] and the anti-peep film [an anti-peep film, including: a plurality of transmission areas and a plurality of anti-peep areas., the set structure enables that light incident on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [0004]], wherein the display module, wherein the anti-peep film is provided on a light emission side of the display panel; and/or the anti-peep film is provided on a side of the display panel close to the backlight module  wherein the an anti-peep film, comprising 
a plurality of transmission areas [space part 13 between projections 12 of prism array sheet 10A and light emission surface 21a of surface light-emitting device 20 gets filled with air having a lower refractive index than that of prism array sheet 10A] and 
a plurality of anti-peep areas [projections 12 of prism array sheet 10A], 
wherein 
the plurality of transmission areas 13 and the plurality of anti-peep areas 12 are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film; 
wherein 
at least one anti-peep area 12 of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side [light emission surface 21a] in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light, see Fig. 3 above
the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism [a light control sheet is not provided, is not totally reflected at the portion where tip surfaces 12a of projections 12 in prism array sheet 10A are attached, but is guided into the inside of prism array sheet 10A].

Regard to claim 3, Sato et al. disclose the anti-peep film, wherein the at least one prism of the plurality of prisms is a quadrangular prism [square pyramid-shaped projections 12] or a pentagonal prism.  

Regard to claim 4, Sato et al. disclose the anti-peep film, wherein a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism [space part 13 between projections 12 of prism array sheet 10A and light emission surface 21a of surface light-emitting device 20 gets filled with air having a lower refractive index than that of prism array sheet 10A].  

    PNG
    media_image2.png
    422
    638
    media_image2.png
    Greyscale

Regard to claim 5, Sato et al. disclose the anti-peep film, wherein the at least one prism comprises 
an incident surface [light emission surface 21a], 
a first total reflection surface, a second total reflection surface [inclined surfaces 12b, , and 
an emission surface [area of light emission surfaces 12a, light totally reflected on the light emission surface 21a of surface light-emitting device 20 is guided into the inside of prism array sheet 10B with no total reflection at the portion attached onto tip surface 12a of projections 12 in prism array sheet 10A, and light mostly guided into the inside of prism array sheet 10A in this way is reflected on inclined surfaces 12b of projections 12]; 
wherein 
specific light incident [with Ɵin as noted in a part of Fig. 3 above] on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface 21a, being totally reflected by the first and second total reflection surfaces 12b as shown in a part of Fig. 3 above, and transmitting through the emission surface12a; and 
an angle [with Ɵhz as noted in a part of Fig. 3 above] between the specific light (incident) and a horizontal direction satisfies a preset angle range [of Ɵhz=Ɵin-Ɵ/2, where 1/n<sinƟ<1/n+0.25 [0076], and Ɵ is apex angle at the mutual intersection of inclined surfaces 12b of the projections 12 since Ɵhz+(90deg - Ɵin)+(180deg –α)=180deg then Ɵhz=Ɵin+ α - 90deg and α+2Ɵ=180deg then α=90deg - Ɵ/2].  

Regard to claim 6, Sato et al. disclose the anti-peep film, wherein the first and second total reflection surfaces 12b are arranged in a mirror image with respect to a plane parallel to the thickness direction of the anti-peep film and perpendicular to an arrangement direction of the plurality of anti-peep areas, and the incident and emission surfaces are arranged in a mirror image with respect to the plane parallel to the thickness direction of the anti-peep film and perpendicular to the arrangement direction of the plurality of anti-peep areas [a specular image of prism array sheet 10A is formed with facing electrode 24 having high reflectance, and superposition of the specular image with an image of the prism array image is observed].  

Regard to claim 11, Sato et al. disclose the anti-peep film further comprises a top substrate 11 and a bottom substrate 21, and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaides et al. (US 20100214506) in view of Sato et al. (US 20090116221).

    PNG
    media_image3.png
    329
    945
    media_image3.png
    Greyscale

Regard to claims 1 and 12-13, Gaides et al. disclose a display module comprising a display panel [an image plane 620, such as an LCD panel], a backlight module [a light source 610, an optional brightness enhancement film 660 and a reflective polarizer film 670] and the anti-peep film [Light control film (LCF) 630], wherein the display module, wherein the 
a plurality of transmission areas [alternating transmissive regions 130 or 640] and 
a plurality of anti-peep areas [absorptive regions 140 or 650 reflected by Total Internal Reflection], 
wherein 
the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film; 
wherein 
at least one anti-peep area of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident 1 on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light 3 and  Light gain after reflection 4]. 

However, Gaides et al. fail to disclose the anti-peep film, wherein the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism.

    PNG
    media_image1.png
    232
    511
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    422
    638
    media_image2.png
    Greyscale

Sato et al. teach the anti-peep film, wherein the plurality of transmission areas 13 and the plurality of anti-peep areas 12 are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film as shown in Fig. 3; wherein 
at least one anti-peep area 12 of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side [light emission surface 21a] in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light, see Fig. 3 above]. 
the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism [a light control sheet is not provided, is not totally reflected at the portion where tip surfaces 12a of projections 12 in prism array sheet 10A are attached, but is guided into the inside of prism array sheet 10A].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the anti-peep film as Gaides et al. disclosed with the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism for improving an outputting efficiency of light emitted from the surface light emitter and providing a surface light emitter and a display device employing the surface light emitter as the backlight, in which a moire image is designed to be controllable by increasing an amount of light emitted from the surface light emitter [0020]-[0021] as Sato et al. taught.

Regard to claim 3, Sato et al. disclose the anti-peep film, wherein the at least one prism of the plurality of prisms is a quadrangular prism [square pyramid-shaped projections 12] or a pentagonal prism.  

Regard to claim 4, Sato et al. disclose the anti-peep film, wherein a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism [space part 13 between projections 12 of prism array sheet 10A and light emission surface 21a of surface light-emitting device 20 gets filled with air having a lower refractive index than that of prism array sheet 10A].  

Regard to claim 5, Sato et al. disclose the anti-peep film, wherein the at least one prism comprises 
an incident surface [light emission surface 21a], 
a first total reflection surface, a second total reflection surface [inclined surfaces 12b, , and 
an emission surface [area of light emission surfaces 12a, light totally reflected on the light emission surface 21a of surface light-emitting device 20 is guided into the inside of prism array sheet 10B with no total reflection at the portion attached onto tip surface 12a of projections 12 in prism array sheet 10A, and light mostly guided into the inside of prism array sheet 10A in this way is reflected on inclined surfaces 12b of projections 12]; 
wherein 
specific light incident [with Ɵin as noted in a part of Fig. 3 above] on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface 21a, being totally reflected by the first and second total reflection surfaces 12b as shown in a part of Fig. 3 above, and transmitting through the emission surface12a; and 
an angle [with Ɵhz as noted in a part of Fig. 3 above] between the specific light (incident) and a horizontal direction satisfies a preset angle range [of Ɵhz=Ɵin-Ɵ/2, where 1/n<sinƟ<1/n+0.25 [0076], and Ɵ is apex angle at the mutual intersection of inclined surfaces 12b of the projections 12 since Ɵhz+(90deg - Ɵin)+(180deg –α)=180deg then Ɵhz=Ɵin+ α - 90deg and α+2Ɵ=180deg then α=90deg - Ɵ/2].  

a specular image of prism array sheet 10A is formed with facing electrode 24 having high reflectance, and superposition of the specular image with an image of the prism array image is observed].  

Regard to claim 11, Sato et al. disclose the anti-peep film further comprises a top substrate 11 and a bottom substrate 21, and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film. Gaides et al. disclose the anti-peep film further comprises a top substrate [an optional cover film 470] and a bottom substrate [a base substrate layer 260], and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film.  

Regard to claim 14, Gaides et al. disclose a manufacturing method of the anti-peep film comprising: 
forming a plurality of prism groups spaced apart (see Fig. 2); wherein at least one prism group of the plurality of prism groups comprises a plurality of prisms arranged in the thickness direction of the anti-peep film; and 
instilling optical glue [an adhesive 410] between two adjacent prism groups of the plurality of prism groups [Optional cover film 470 can be bonded to the microstructured surface with an adhesive 410], and 
curing the optical glue [Adhesive 410 can be any optically clear adhesive, such as a UV-curable acrylate adhesive, a transfer adhesive, and the like].

2.	Claims 1, 3-7, 9, 11-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 20180328557) in view of Sato et al. (US 20090116221).

    PNG
    media_image4.png
    509
    501
    media_image4.png
    Greyscale

an optical control layer 30], comprising 
a plurality of transmission areas [optical medium 30a illustrate each of first light-transmitting portion 31 and second light-transmitting portion 32 as a region] and 
a plurality of anti-peep areas [uneven structure 30b], 
wherein 
the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film; 
wherein 
at least one anti-peep area of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [since optical medium 30a has a refractive index of 1.0 and uneven structure 30b has a refractive index of 1.5, total reflection of light occurs when the light is incident from uneven structure 30b to optical medium 30a [0056]].

However, Kitamura et al. fail to disclose the anti-peep film, wherein the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism.

    PNG
    media_image1.png
    232
    511
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    422
    638
    media_image2.png
    Greyscale

Sato et al. teach the anti-peep film, wherein the plurality of transmission areas 13 and the plurality of anti-peep areas 12 are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film as shown in Fig. 3; wherein 
at least one anti-peep area 12 of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side [light emission surface 21a] in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light, see Fig. 3 above]. 
the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism [a light control sheet is not provided, is not totally reflected at the portion where tip surfaces 12a of projections 12 in prism array sheet 10A are attached, but is guided into the inside of prism array sheet 10A].
for improving an outputting efficiency of light emitted from the surface light emitter and providing a surface light emitter and a display device employing the surface light emitter as the backlight, in which a moire image is designed to be controllable by increasing an amount of light emitted from the surface light emitter [0020]-[0021] as Sato et al. taught.

Regard to claim 3, Kitamura et al. disclose the anti-peep film, wherein at least one prism of the plurality of prisms is a quadrangular prism or a pentagonal prism [Each projection 30b1 has an approximately quadrangular prism shape [0044]]. Sato et al. disclose the anti-peep film, wherein the at least one prism of the plurality of prisms is a quadrangular prism [square pyramid-shaped projections 12] or a pentagonal prism.  

Regard to claim 4, Kitamura et al. disclose the anti-peep film, wherein a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism [optical medium 30a has a refractive index of 1.0 and uneven structure 30b has a refractive index of 1.5 [0056]].  Regard to claim 4, Sato et al. disclose the anti-peep film, wherein a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism [space part 13 between projections 12 of prism array sheet 10A and light emission surface 21a of surface light-emitting device 20 gets filled with air having a lower refractive index than that of prism array sheet 10A].  

Regard to claim 5, Kitamura et al. disclose the anti-peep film, wherein the at least one prism comprises an incident surface [at first substrate 10], a first total reflection surface, a second total reflection surface, and an emission surface [at second substrate 20, see Figs. 3A, 5A, 6A, 7A]; wherein specific light incident on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface, being totally reflected by the first and second total reflection surfaces [0056], and transmitting through the emission surface; and an angle between the specific light and a horizontal direction satisfies a preset angle range (see Figs. 3A, 5A, 6A, 7A). Sato et al. disclose the anti-peep film, wherein the at least one prism comprises 
an incident surface [light emission surface 21a], 
a first total reflection surface, a second total reflection surface [inclined surfaces 12b, , and 
an emission surface [area of light emission surfaces 12a, light totally reflected on the light emission surface 21a of surface light-emitting device 20 is guided into the inside of prism array sheet 10B with no total reflection at the portion attached onto tip surface 12a of projections 12 in prism array sheet 10A, and light mostly guided into the inside of prism array sheet 10A in this way is reflected on inclined surfaces 12b of projections 12]; 
wherein 
specific light incident [with Ɵin as noted in a part of Fig. 3 above] on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface 21a, being totally reflected by the first and second total reflection surfaces 12b as shown in a part of Fig. 3 above, and transmitting through the emission surface12a; and 
an angle [with Ɵhz as noted in a part of Fig. 3 above] between the specific light (incident) and a horizontal direction satisfies a preset angle range [of Ɵhz=Ɵin-Ɵ/2, where 1/n<sinƟ<1/n+0.25 [0076], and Ɵ is apex angle at the mutual intersection of inclined surfaces 12b of the projections 12 since Ɵhz+(90deg - Ɵin)+(180deg –α)=180deg then Ɵhz=Ɵin+ α - 90deg and α+2Ɵ=180deg then α=90deg - Ɵ/2].  
  
Regard to claim 6, Kitamura et al. disclose the anti-peep film, wherein the first and second total reflection surfaces are arranged in a mirror image (see Fig. 8) with respect to a plane parallel to the thickness direction of the anti-peep film and perpendicular to an arrangement direction of the plurality of anti-peep areas, and the incident and emission surfaces are arranged in a mirror image with respect to the plane parallel to the thickness direction of the anti-peep film and perpendicular to the arrangement direction of the plurality of anti-peep areas.  Sato et al. disclose the anti-peep film, wherein the first and second total reflection surfaces 12b are arranged in a mirror image with respect to a plane parallel to the thickness direction of the anti-peep film and perpendicular to an arrangement direction of the plurality of anti-peep areas, and the incident and emission surfaces are arranged in a mirror image with respect to the plane parallel to the thickness direction of the anti-peep film and perpendicular to the arrangement direction of the plurality of anti-peep areas [a specular image of prism array sheet 10A is formed with facing electrode 24 having high reflectance, and superposition of the specular image with an image of the prism array image is observed].  

Regard to claim 11, Sato et al. disclose the anti-peep film further comprises a top substrate 11 and a bottom substrate 21, and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film.

Regard to claims 7 and 19, Kitamura et al. disclose the anti-peep film, wherein along the thickness direction of the anti-peep film and away from the first side, angles between respective pairs of first and second total reflection surfaces of the plurality of prisms decrease, and angles between respective pairs of incident and emission surfaces of the plurality of prisms increase [at first and second substrates 10, 20, see Figs. 3A, 5A, 6A, 7A].  

Regard to claims 9 and 20, Kitamura et al. disclose the anti-peep film, wherein the set structure further comprises an anti-peep layer, which surrounds the plurality of prisms, and a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism [optical medium 30a has a refractive index of 1.0 and uneven structure 30b has a refractive index of 1.5 [0056]].  

Regard to claim 11, Kitamura et al. disclose the anti-peep film further comprises a top substrate 10 and a bottom substrate 30, and the plurality of transmission areas and the .  

3.	Claims 1, 3-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 20060245060) in view Sato et al. (US 20090116221).

    PNG
    media_image5.png
    405
    526
    media_image5.png
    Greyscale

Regard to claims 1 and 12-13, Goto discloses a display module comprising a display panel [a view angle control sheet which is suitably used for display devices such as an organic light emitting diode (hereinafter referred to as an "OLED") display and a liquid crystal display (hereinafter referred to as an "LCD") [0001]], a backlight module (inherently) and the anti-peep film [a view angle control sheet], wherein the display module, wherein the anti-peep film is provided on a light emission side of the display panel; and/or the anti-peep film is provided on a side of the display panel close to the backlight module, wherein the an anti-peep film [a view angle control sheet], comprising 
a plurality of transmission areas [wedge-shaped portion 14, 24, 34, 44, and 54] and 
a plurality of anti-peep areas [lens portions 12, 22, 32, 42, 52, 62, 72, and 92], 
wherein 
the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film; 
wherein 
at least one anti-peep area of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light beam L12, L13 as shown in Fig. 1]. 

However, Goto fails to disclose the anti-peep film, wherein the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism.

    PNG
    media_image1.png
    232
    511
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    422
    638
    media_image2.png
    Greyscale

Sato et al. teach the anti-peep film, wherein the plurality of transmission areas 13 and the plurality of anti-peep areas 12 are alternately arranged in a direction perpendicular to a thickness direction of the anti-peep film as shown in Fig. 3; wherein 
at least one anti-peep area 12 of the plurality of anti-peep areas has a set structure  
the set structure enables that light incident on the at least one anti-peep area from a first side [light emission surface 21a] in the thickness direction of the anti-peep film is reflected back to the first side through the at least one anti-peep area [with reflected light, see Fig. 3 above]. 
the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism [a light control sheet is not provided, is not totally reflected at the portion where tip surfaces 12a of projections 12 in prism array sheet 10A are attached, but is guided into the inside of prism array sheet 10A].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the anti-peep film as Gaides et al. disclosed with the set structure comprising a plurality of prisms arranged along the thickness direction of the anti-peep film, the light is reflected backed to the first side by transmitting into at least one prism of the plurality of prisms, totally reflecting inside the at least one prism, and transmitting out from at least one prism for improving an outputting efficiency of light emitted from the surface light emitter and providing a surface light emitter and a display device employing the surface light emitter as the backlight, in which a moire image is designed to be controllable by increasing an amount of light emitted from the surface light emitter [0020]-[0021] as Sato et al. taught.

Regard to claim 3, Goto discloses the anti-peep film, wherein the view angle control sheet is characterized in that the slope portion has a curved cross-sectional shape and/or a polygonal-line cross-sectional shape such that the screen image side differs from the observer side in an angle formed by the slope portion and an observer side surface [0015]; thus at least one prism of the plurality of prisms obviously is a quadrangular prism or a pentagonal prism.  Sato et al. disclose the anti-peep film, square pyramid-shaped projections 12] or a pentagonal prism.  

Regard to claim 4, Goto discloses the anti-peep film, wherein a refractive index of at least one transmission area [a refractive index N2 of a material constituting a slope portion of the wedge-shaped portion] of the plurality of transmission areas is smaller than a refractive index of the at least one prism [a refractive index N1 of a material constituting the lens portion N2≤N1 [0008], [0053]].  Kitamura et al. disclose the anti-peep film, wherein a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism [optical medium 30a has a refractive index of 1.0 and uneven structure 30b has a refractive index of 1.5 [0056]].  Sato et al. disclose the anti-peep film, wherein a refractive index of at least one transmission area of the plurality of transmission areas is smaller than a refractive index of the at least one prism [space part 13 between projections 12 of prism array sheet 10A and light emission surface 21a of surface light-emitting device 20 gets filled with air having a lower refractive index than that of prism array sheet 10A].  

Regard to claim 5, Goto discloses the anti-peep film, wherein the at least one prism comprises an incident surface, a first total reflection surface, a second total reflection surface, and an emission surface; wherein specific light incident on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface, being totally reflected by the first and second total reflection surfaces, and transmitting through the emission surface; and an angle between the specific light and a horizontal direction satisfies a preset angle range (see Figs. 6-8). Sato et al. disclose the anti-peep film, wherein the at least one prism comprises 
an incident surface [light emission surface 21a], 
a first total reflection surface, a second total reflection surface [inclined surfaces 12b, , and 
an emission surface [area of light emission surfaces 12a, light totally reflected on the light emission surface 21a of surface light-emitting device 20 is guided into the inside of prism array sheet 10B with no total reflection at the portion attached onto tip surface 12a of projections 12 in prism array sheet 10A, and light mostly guided into the inside of prism array sheet 10A in this way is reflected on inclined surfaces 12b of projections 12]; 
wherein 
specific light incident [with Ɵin as noted in a part of Fig. 3 above] on the at least one prism from the first side is able to be reflected back to the first side after transmitting through the incident surface 21a, being totally reflected by the first and second total reflection surfaces 12b as shown in a part of Fig. 3 above, and transmitting through the emission surface12a; and 
an angle [with Ɵhz as noted in a part of Fig. 3 above] between the specific light (incident) and a horizontal direction satisfies a preset angle range [of Ɵhz=Ɵin-Ɵ/2, where 1/n<sinƟ<1/n+0.25 [0076], and Ɵ is apex angle at the mutual intersection of inclined surfaces 12b of the projections 12 since Ɵhz+(90deg - Ɵin)+(180deg –α)=180deg then Ɵhz=Ɵin+ α - 90deg and α+2Ɵ=180deg then α=90deg - Ɵ/2].  
  
a screen image-side base sheet 11] with respect to a plane parallel to the thickness direction of the anti-peep film and perpendicular to an arrangement direction of the plurality of anti-peep areas, and the incident and emission surfaces are arranged in a mirror image with respect to the plane parallel to the thickness direction of the anti-peep film and perpendicular to the arrangement direction of the plurality of anti-peep areas.  Sato et al. disclose the anti-peep film, wherein the first and second total reflection surfaces 12b are arranged in a mirror image with respect to a plane parallel to the thickness direction of the anti-peep film and perpendicular to an arrangement direction of the plurality of anti-peep areas, and the incident and emission surfaces are arranged in a mirror image with respect to the plane parallel to the thickness direction of the anti-peep film and perpendicular to the arrangement direction of the plurality of anti-peep areas [a specular image of prism array sheet 10A is formed with facing electrode 24 having high reflectance, and superposition of the specular image with an image of the prism array image is observed].  

Regard to claim 11, Goto discloses the anti-peep film further comprises a top substrate [an observer-side base sheet 13] and a bottom substrate [a screen image-side base sheet 11], and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film.  Sato et al. disclose the anti-peep film further comprises a top substrate 11 and a bottom substrate 21, and the plurality of transmission areas and the plurality of anti-peep areas are alternately arranged between the upper and bottom substrates in the direction perpendicular to the thickness direction of the anti-peep film.

Regard to claims 7 and 19, Goto discloses the anti-peep film, wherein along the thickness direction of the anti-peep film and away from the first side, angles between respective pairs of first and second total reflection surfaces of the plurality of prisms decrease, and angles between respective pairs of incident and emission surfaces of the plurality of prisms increase (see Figs. 1-8).  .  

Regard to claims 9 and 20, Kitamura et al. disclose the anti-peep film, wherein the set structure further comprises an anti-peep layer, which surrounds the plurality of prisms, and a refractive index of the anti-peep layer is smaller than the refractive index of the at least one prism [0008], [0053].  

Regard to claim 10, Goto discloses the anti-peep film, the refractive index of the anti-peep layer [a refractive index N2 of a material constituting a slope portion of the wedge-shaped portion] is equal to the refractive index of the at least one transmission area [a refractive index N1 of a material constituting the lens portion N2≤N1 [0008], [0053]].  

Regard to claim 11, Goto discloses the anti-peep film further comprises a top substrate [an observer-side base sheet 13] and a bottom substrate [a screen image-side base sheet 11], and the plurality of transmission areas and the plurality of anti-peep areas are .  

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20090116221) [or Kitamura et al. (US 20180328557) or Goto (US 20060245060)] as applied to claim 5.

Kitamura et al. or Sato et al. fail to disclose the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface.  

It would be obvious as a matter of design choice to form “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”, since applicant has not disclosed that “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the anti-peep film, wherein when the at least one prism is the pentagonal prism, the pentagonal prism further comprises a bottom surface”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of “pentagonal prism” for the purpose of increasing the reflecting interfaces of prism.

5.	Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaides et al. (US 20100214506) [or Kitamura et al. (US 20180328557)] in view of Sato et al. (US 20090116221) as applied to claim 14 in further view of Walker (US 20100177406).
Gaides et al. also disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: forming an optical layer with a set thickness; and forming grooving 201a-201d the optical layer using laser to form the plurality of prism groups (Fig. 2); wherein the at least one prism group comprises a plurality of trapezoid prisms (not quadrangular prisms and/or pentagonal prisms) arranged along the thickness direction of the anti-peep film (see Fig. 2). Kitamura et al. [0044] teach the manufacturing method, wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film.  
Gaides et al. or Kitamura et al. fail to disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups; wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film.  

Walker teaches Optical films generally manufactured by using a moulding process to form the necessary features. A variety of production methods exist and each is capable of producing some types of structure and not others.  Techniques include: diamond engraving, laser ablation, milling, electrodischarge engraving and etching.  Diamond engraving can be either single point diamond turning or diamond surface contouring. In laser ablation surfaces can be sculpted by removing parts with using a laser [0010]. Hence it is obvious forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Gaides et al. or Kitamura et al. disclosed with the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups for reducing cost of the optical film [0008]-[0009] as Walker taught.

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gaides et al. (US 20100214506) [or Kitamura et al. (US 20180328557)] in view of Sato et al. (US 20090116221) as applied to claim 14 in further view of Yoshinaga et al. (US 20200229538).
Gaides et al. also disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: engraving the optical layer using laser or a cutter to form the plurality of prism groups; wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film. Kitamura et al. [0044] teach the manufacturing method, wherein the at least one prism group comprises a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film.  

Gaides and Kitamura et al. fail to disclose the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: printing a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film by layer, to form the at least one prism group, using a 3D printing method.  

Yoshinaga et al. teaches three-dimensional additive manufacturing apparatuses (so-called, 3D printers) that manufacture a three-dimensional structure by laying down successively and curing material such as a resin based on design data of the three-dimensional structure have been put into practical use [0002]. As shown in FIGS. 1 to 3, the three-dimensional structure is composed of a body portion 10, which is a combination of three triangular prisms having a triangular cross-sectional shape and five quadrangular prisms having a square cross-sectional shape, and two plate-shaped partition bodies 4, 5.  Thus it is obvious the manufacturing method, wherein forming the plurality of prism groups spaced apart comprises: printing a plurality of quadrangular prisms and/or pentagonal prisms arranged along the thickness direction of the anti-peep film by layer, to form the at least one prism group, using a 3D printing method.  

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871